Citation Nr: 1804288	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  05-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision, which the RO in Los Angeles, California denied service connection for diabetes mellitus, hepatitis C, and low back disability, as well as an eye disability and a leg disability, each to include as secondary to diabetes mellitus. In October 2004, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005. During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Philadelphia RO. 

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC. A transcript of that hearing is of record. 

In July 2009, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

In an August 2009 decision, the Board denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability.  The Board remanded the claim for service connection for diabetes mellitus, as well as the claim for service connection for an eye disability, to include as secondary to type 2 diabetes mellitus, to the agency of original jurisdiction (AOJ) for further development.

In November 2009, the appellant filed a motion for reconsideration of the August 2009 Board decision.  In July 2010, a Deputy Vice Chairman of the Board denied the appellant's motion.  See 38 U.S.C. §§ 7103, 7104 (2012) and 38 C.F.R. §§ 20.1000, 20.1001 (2017).

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the August 2009 Board decision that denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability, to include as secondary to type 2 diabetes mellitus; and returned these matters to the Board for further proceedings consistent with the Joint Motion.

In September 2011, the Board remanded the hepatitis C, lumbar spine, and bilateral leg claims to the RO. Subsequently, by rating decision dated in April 2013, the RO, inter alia, granted service connection for type II diabetes mellitus associated with herbicide exposure, hepatitis C, cirrhosis of the liver, peripheral neuropathy of the right lower extremity (also claimed as leg condition), peripheral neuropathy of the left lower extremity (also claimed as leg condition), and mild nonproliferative diabetic retinopathy.  As such, the diabetes, hepatitis C, bilateral leg, and eye disability issues are no longer before the Board.

In September 2014, the Board remanded this matter, along with a claim for an earlier effective date for service connection for residuals of right index finger laceration, to the agency of original jurisdiction (AOJ).

In August 2017, the Board denied entitlement to an earlier effective date for residuals of right index finger laceration.  The Board again remanded the claim for service connection for a low back disability to the AOJ  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an October 2017 SSOC) and returned this matter to the Board for further appellate consideration.

As regards the matter of representation, the Board notes that, although the Veteran was previously represented by the Disabled American Veterans (DAV) (as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), in March 2009, he submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming private attorney David L. Huffman as his representative.  On the date of the June 2009 hearing, the Veteran filed a another power of attorney naming Charles E. Stalnaker as his representative for purposes of the hearing, and private attorney David L. Huffman as his representative thereafter.  In correspondence received in August 2011, the Veteran revoked his appointment of Mr. Huffman as his representative.  Accordingly, and as he has not since named a new representative, the Board has recognized the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (2017). 

Also, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted a low back injury occurred in service, no lumbar spine disorder was shown in service or for many years thereafter; there is no credible evidence of lumbar spine symptoms during service and of a continuity of such symptoms since service; and a preponderance of the competent, probative opinion evidence to address whether there exists a medical relationship between current lumbar spine degenerative joint disease and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service (or service-connected disorder) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A December 2003 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As for the Veteran's June 2009 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the remaining claim herein decided.   See Hearing Transcript (T.) at p. 2.  Also, information was elicited regarding the history of any low back disability and whether there were any outstanding medical records available.  See T. at p. 13-16.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the Board's September 2011, September 2014 and August 2017 remands, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2011, the Board remanded this matter to afford the Veteran a VA examination to determine the nature and etiology of any low back disability.  Such an examination was conducted in September 2011.  However, per the September 2014 remand, the September 2011 VA examination did not comply with the prior remand directives.  See Stegall.  Indeed, the examiner diagnosed the Veteran with both mild chronic lumbosacral strain and degenerative changes of the lower lumbar spine; however, the examiner offered no opinion as to the etiology of the lumbosacral strain.  Thus, the matter was remanded again in September 2014 to obtain an addendum opinion as to the etiology of the Veteran's mild chronic lumbosacral strain.

Addendums were provided in February 2017 and April 2017.  As explained in the August 2017 remand, however, the rationale of those addendums related to degenerative changes, not mild chronic lumbosacral strain.  Further, the examiner stated that the record was silent for any low back problems from December 1967 to July 2007, which was not in accord with the record.  Finally, the examiner did not address the Veteran's assertions of continuity of low back pain since service.  As such, the Board again remanded this matter in August 2017 for an addendum opinion.

Finally, in accord with the past remand directives, an addendum opinion was provided in September 2017.  There, the examiner offered an opinion as to the etiology of the Veteran's low back disabilities and provided a thorough rationale to support that opinion, as will be discussed in greater detail below.  Further, the examiner considered the other private opinions and discussed why those opinions were faulty.

Accordingly, the Board finds that there has been substantial compliance with the September 2011, September 2014 and August 2017 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.    Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

If a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records (STRs) are negative for any complaints, findings or diagnosis of, or treatment for, of any low back problems.  Further, upon separation, a December 1967 report of medical examination included a normal clinical evaluation of the spine.

Post service, during VA treatment in September 2003, the Veteran reported low back pain for 40 years.  He stated that he initially injured his left side of the lower back 40 years earlier, when he was bent over, drilling, and attempted to straighten up, resulting in severe left-side pain.

Then, during a VA physical therapy assessment in October 2003, the Veteran reported that his low back pain began aboard a ship, while moving heavy objects and lifting in small storage areas, which required him to spend time on his hands and knees.  He also stated that following service, he worked in construction, which aggravated his low back pain.

In a January 2007 statement, the Veteran reported that he was involved in two motor vehicle accidents in March 1972 and December 1979.  He asserted that the back injuries from service and those from the motor vehicle accidents were not the same; rather, he had a back injury from 1966, which gradually worsened.

During his Board hearing, the Veteran testified as to loading cargo onto ship during service.  T. at 15.  He also testified that he was injured in 1969 while working for the U.S. Postal Service, when he bent over to pick up a tool and was unable to straighten up without assistance.  See id at 16.

In a June 2011 statement, the Veteran stated that his 1969 injury occurred at a battery company, prior to his work with the U.S. Postal Service.

The Veteran provided a treatment record from Dr. S.A.F., M.D., dated in May 2011.  The examiner noted longstanding pain since service and it "appears likely to be service connected with ongoing degenerative arthritis issues."

The Veteran was afforded a VA examination in March 2013, at which time he was diagnosed with mild chronic lumbosacral strain.  A diagnosis of degenerative disk disease (DDD) at L4-L5 was also noted.  The examiner noted a review of the claims file.  The Veteran stated that he had an acute onset of low back pain due to frequent crawling and carrying heavy objects during service.  The Veteran asserted that complained of such during service and was ordered to bedrest for 24 hours.  The Veteran then stated that approximately one year following service, the Veteran reported a spontaneous onset of low back pain following bending over to pick an object up.  The Veteran also reported the two motor vehicle accidents, discussed above.  The examiner stated that the Veteran's DDD was not due to his military service.  As rationale, the examiner stated that there is no medical evidence that degenerative disease at L4-L5 occurs as a result of chronic lumbosacral strain.  Thus, it was the examiner's opinion that the DDD was not related to military service.

Pursuant to the Board's remand in September 2014, the examiner offered an addendum opinion in February 2017.  The examiner opined that it was at least as likely as not that chronic mild lumbosacral strain was due to military service; the Board points out, however, that , in an April 2017 addendum, the examiner noted that his opinion was actually that chronic mild lumbosacral strain is less likely than not due to military service..   As rationale, the examiner noted a normal examination of the entire spine upon separation in December 1967 and a lack of any treatment for the lumbar spine within a year of separation.  Then, the examiner stated that there was ". . . no scientific evidence to support the claim that the veteran[']s lumbar disc disease on MRI of the lumbar spine dated 8/23/07 is not not [sic] proximately caused by military service."  The examiner also stated there was no evidence that lumbar disc disease is caused by or a result of mild chronic lumbosacral strain.  Finally, the examiner stated that there was no evidence to confirm Dr. S.A.F.'s May 2011 opinion because VBMS is silent for any lumbar spine condition from December 1967 to July 2007.  In an April 2017 addendum, the examiner explained that his opinion was actually that chronic mild lumbosacral strain is less likely than not due to military service.

Finally, pursuant to the Board's August 2017 remand, the examiner offered yet another addendum in September 2017.  The examiner opined that the mild lumbosacral strain reported at the March 2013 VA examination is separate and unrelated to military service.  As rationale, the examiner stated that the separation examination was totally silent for any lumbosacral strain or degenerative arthritis.  Further, the examiner noted that there was no evidence of such within a year of service.  The examiner also noted that the positive opinion of Dr. S.A.F. and other records do not offer any explanation as to why the Veteran's chronic lumbar strain or DDD is the result of the Veteran's service.  In offering this opinion, the examiner noted review of the record, to include the Veteran's reports of symptoms and injuries.

On the questions of whether there exists a nexus, or relationship, between each diagnosed lumbar spine disorder and service, the Veteran is competent to report a continuity of lumbar spine symptomatology in the years since service.  Nevertheless, in assessing the credibility of such reports, they  must be considered in light of objective and other evidence of record.   See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.

The Board acknowledges that there is lay evidence of earlier lumbar spine symptoms following service in that, as explained above, the Veteran has alluded to a continuity of lumbar spine symptomatology in the years since service.  As explained below, however, the Board finds that any current reports of a continuity of lumbar spine symptomatology in the years since service are not credible.

The first clinical evidence of any lumbar spine problems is in 2003, when the Veteran complained of low back pain and filed his claim for service connection.  The absence of any clinical evidence of lumbar spine problems for well over three decades after the Veteran's separation from active service in December 1967 is one factor that weighs against a finding that a current lumbar spine disorder was present during his period of service or in the year or years immediately following his period of service.

In any event, the Board finds that the Veteran's reports of low back pain beginning in service are not credible.  The Veteran provided contradictory statements as to the onset of low back pain.  Initially, during VA treatment in September 2003, the Veteran reported that he initially began having low back pain during service when he was drilling and attempted to stand up, resulting in low back pain.  However, in October 2003, during a VA physical therapy assessment, the Veteran reported that his low back pain began while he was on a ship, moving heaving heavy objects and lifting in small storage areas.  Crucially, the Veteran has provided completely different accounts as to when and how his low back pain began.  Indeed, the Veteran reported that he began experiencing low back pain during drilling and also while lifting heavy objects.  The inconsistent nature of his statements regarding the onset of his low back symptoms renders his statements as to onset not credible.

The Veteran has also provided information and statements which are inconsistent with his report of a continuity of symptomatology.  While the Veteran asserted that he has experienced low back pain since service, his statements in that regard are contradictory.  To this end, the Veteran has reported low back symptoms associated with several post-service incidents.  The October 2003 VA physical therapy assessment notes that the Veteran worked in construction following service, which aggravated his low back pain.  Then, at his Board hearing, the Veteran stated that he worked for the U.S. Postal Service immediately following service in 1969, where he aggravated his low back pain.  In a June 2011 statement, the Veteran asserted that he worked at a battery company in 1969, when he experienced a low back injury.  Thus, with regard to the Veteran's purported continuity of symptomatology following service, the Veteran has provided inconsistent statements as to the progression of his purported low back pain.  Indeed, he first stated his low back pain was aggravated during his work in construction.  However, he later attributed his aggravation in pain to work with the U.S. Postal Service and a battery company, both of which he asserted to have occurred shortly following service, in 1969.

Given the absence of any evidence of complaints of or treatment for back or problems in the Veteran's service treatment records, the fact that his December 1967 separation examination was clinically normal for the spine, the absence of any clinical evidence of back problems for many years following service, and the information and statements provided by the Veteran that are inconsistent with his report of a continuity of symptomatology, the Board concludes that, as to current assertions of continuity of lumbar spine symptoms, any such reports are deemed not credible.  Thus, neither the clinical record nor the lay statements of record establish credibly establish a continuity of symptomatology in this case. 

The Board further notes that,  with respect to the conflicting  medical etiology opinions of record, the preponderance of the competent, probative opinion evidence weighs against the claims.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not, however, be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, Dr. S.A.F. provided a positive nexus opinion in May 2011.  A VA examiner offered opinions in March 2013, February 2017, April 2017 and September 2017.

The Board finds that Dr. S.A.F.'s May 2011 opinion is of minimal, if any, probative value because it is ambiguous and speculative and is not accompanied by any specific explanation or rationale.  See Hood v. Shinseki, 23 Vet. App. 295, 296   (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

By contrast, the VA examiner has offered multiple opinions as to the etiology of the Veteran's diagnosed low back disorders.  All of those opinions, read together, support the conclusion that the Veteran's DDD of the lumbosacral spine and lumbar strain are not related to service.  As rationale, the examiner considered the Veteran's reports and the medical evidence of record.  The examiner explained that there are no documented episodes of low back symptoms during service or within several decades of service.  The examiner also noted that the progression of the Veteran's symptoms were evidence that his current low back disabilities were not related to service.   The Board does acknowledge that the examiner never discussed the Veteran's reports of low back symptomatology since service.  However, on these facts, such omission does not as explained above, as the Board has determined that any current  reports of a continuity of symptomatology are not deemed credible, an opinion based on such an inaccurate history would lack probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

Here,  given the above, the VA examiner's multiple opinions are adequate and entitled to substantial probative weight.  See Nieves -Rodriguez , supra.  
As such, the Board finds the VA examiner's multiple opinions constitute the most persuasive medical etiology opinion of record.  See Owens, supra.

Furthermore, to the extent the Veteran, himself, asserts the existence of a medical relationship between his low back disability and service, such assertions do not provide persuasive support for the claim. 

The Veteran is certainly competent to attest to matters within his own personal knowledge, such as those observed or experienced (see, e.g., Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005)), and may opine as etiology of some simple disabilities, such as those observable or otherwise perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring)).  However, the matters of diagnosis and etiology of the medically complex lumbar spine disabilities issue are based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (a layperson may be competent to attest to a broken leg, but not to diagnose cancer).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.   As indicated, the opinions of the VA examiner constitute the most probative evidence on this point, and those opinions weigh against the claim.

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


